Citation Nr: 9918715	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-47 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
nervous disorder to include post traumatic stress disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
headaches.  
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The  veteran served on active duty from October 1970 to June 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO).  This matter was remanded to the RO in May 1998 
for additional development.  

REMAND

Review of the record reveals that this matter was remanded to 
the RO in May 1998 in order to clarify whether the veteran 
desired a hearing before the Board.  In October 1998, the RO 
contacted the veteran in writing and requested the veteran to 
indicate whether he wanted a hearing in front a hearing 
officer at the RO or whether he wanted a hearing before the 
Board at the RO.  A form for the veteran to complete was 
enclosed with the letter.  In November 1998, the veteran 
returned the form to the RO and indicated that he wished to 
have a hearing at the RO before a hearing officer.  Review of 
the record reveals that the hearing at the RO was held in 
January 1999.  At the hearing, the veteran requested a 
hearing before the Travel Board at the RO.  Hearing 
Transcript at 14.  He also completed a form which indicated 
that he would like to have a hearing before the Travel Board 
at the RO.  There is no indication that the veteran was 
afforded a hearing before the Board at the RO or that he 
withdrew his request for such hearing. 

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 and 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if a 
veteran expresses a desire to appear in person.  There is no 
indication in the record that the appellant was afforded a 
hearing before a member of the Board at the RO in St. 
Petersburg, Florida, or that he withdrew his request for such 
a hearing subsequent to January 1999.  In light of these 
circumstances, the Board concludes that this matter should be 
remanded to the RO and the veteran should be afforded a 
hearing before the Board at the RO.  

Under the circumstances, the Board remands this case to the 
RO for the following actions:

The veteran should be scheduled to appear 
at a hearing before a member of the Board 
at the RO in St. Petersburg, Florida, as 
soon as it may be feasible.  The veteran 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to this appeal at that 
time.  

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	



		
Vito A. Clementi
	Acting Member, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).	


